Citation Nr: 1755318	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1991 to February 2001.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that, in pertinent part, denied service connection for bilateral ankle pain and for bilateral leg pain.  The Veteran timely appealed.

The Board remanded the issues on appeal for additional development in December 2016.  The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The most recent Supplemental Statement of the Case (SSOC) was issued by the RO on August 15, 2017.  Per 38 C.F.R. § 20.1304(c), if pertinent evidence has been received and associated with the record, then it must be referred to the Agency of Original Jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or his representative.  That paragraph states "[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  Id.  Here, the Board notes that additional evidence has been added to the record since the August 2017 SSOC, but the Board also finds that recent evidence is not pertinent to the issues on appeal as listed above, and the Board will proceed to consider the appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In September 2016, the Veteran testified during a hearing before the undersigned VLJ.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  A bilateral leg condition was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  A bilateral leg condition is not caused or aggravated by a service-connected disability.

3.  A bilateral ankle condition was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2.  A bilateral ankle condition is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral leg disability are not met.  38 U.S.C. § 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection for a bilateral ankle disability are not met.  38 U.S.C. § 1110, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).



	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Service Connection for Bilateral Leg Disability and Bilateral Ankle Disability

A. Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C. § 7104(a) (West 2012).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.3 (2017). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B. Evidence and Analysis

The Veteran asserts she is entitled to service connection for a bilateral ankle condition and a bilateral leg condition, to include as secondary to service-connected disabilities.  The Veteran is service-connected for patellofemoral syndrome of the left knee, effective from March 1, 2001; right knee arthritis, effective from December 4, 2008; bilateral calcaneal spurs of the feet with degenerative changes, effective from March 1, 2001; and bilateral pes planus (originally claimed as posterior tibial tendon dysfunction), also effective from March 1, 2001.  The Veteran is also service connected for degenerative joint disease of the lumbar spine, effective from December 4, 2008.

In her multiple lay statements and her September 2016 hearing testimony, the Veteran describes the onset of pain beginning approximately in 1992 with symptoms including knee and lower leg pain, especially in the cold.  She noted that during active service, she did a lot of marching and standing and the condition has worsened.  The Veteran noted she wore ill-fitting boots without proper insulation, and that she had to climb ladders, go on long marches, and stand in formation.  During the hearing, the Veteran's representative raised the additional possibility of service connection on a secondary basis based on her service-connected hypothyroidism.

In December 2008, in the Veteran's initial claim, she described symptoms of joint stiffness, painful swelling of legs and knees, loss of mobility, and constant aches and pains.  She noted her joints and limbs were affected by the physical exertion of her active duty service, and posited that her chronic knee pain was likely a form of degenerative arthritis.

The Veteran's service medical records indicate she presented to a military emergency department in April 1998 with complaints of left-sided numbness and weakness, lasting approximately 30 minutes.  Computed tomography scans at the time showed left lacunar infarct, and a provisional diagnosis of cerebrovascular accident.  Clinical evaluation of the Veteran's lower extremities at the time was normal.  The Veteran returned to her active duty service until separation in March 2001.  The Veteran has been service-connected for a cerebral vascular accident with residuals, effective since March 1, 2001.

The Veteran's separation examination in March 2001 was noted swelling of knees, with pain and stiffness in the joints.  Limited dorsiflexion was noted for her left foot.  No other specific complaints about her ankles or leg conditions were noted.

The Veteran received a VA examination in September 2001 upon leaving active service.  The examiner noted the Veteran's flat feet and a left knee complaint, which the Veteran attributed to long marches with the Marine Corps in her service as a chaplain who would periodically accompany infantry units in the field.  The examiner noted that the left knee x-rays with two views revealed a small focal bone infarction at proximal fibula, but otherwise satisfactory appearance of bony texture without cortical erosion bone destruction or joint effusion.  The examiner concluded that left knee was normal except for focal bone infarction at proximal fibula.  Regarding the feet and ankles, the examiner noted two views of each side of the feet reveal very mild degree of degenerative changes with calcaneal spur at Achilles tendon attachment and at plantar surface on left side, but otherwise there is satisfactory appearance of bony texture without cortical erosion or bone destruction. Minimal degenerative changes, calcaneal spur described.  Diagnoses pertinent to this claim include bilateral pes planus and degenerative changes with calcaneal spurs of the feet shown on x-rays.  Patellofemoral syndrome of the left knee was noted with left knee pain, for which the Veteran is service connected, effective from March 1, 2001.

In August 2004, the Veteran was seen by a private physician regarding her headaches and complaints of diminished sensation along her left leg from the knee distally.  This physician described the Veteran's left knee having been swollen since the 1990s.  The Veteran described a burning sensation across the anterior thigh and down to the knee, and then below the knee was numbness.  The physician noted there was no known trauma relationship to the onset of her symptoms.

In December 2004, the Veteran was seen by a military health provider to determine fitfulness for duty.  No mention was made of right knee or bilateral leg pain.  The Veteran was found unfit for duty based on her migraine headaches, left knee patellofemoral syndrome, hypertension, and hypothyroid disease.  Examination findings were negative for abnormalities to the bilateral legs other than the service-connected left knee.

In January 2009, the Veteran received outpatient treatment from VA concerning complaints of bilateral knee pain.  No mention was made of bilateral leg or bilateral ankle pain.

In August 2009, the Veteran received a VA examination for her legs, feet, and ankles.  Here, the examiner diagnosed bilateral calcaneal spurs of the feet with degenerative joint disease in each foot and left knee patellofemoral syndrome.  The examiner indicated the right knee had degenerative changes to the patella, for which the Veteran is now service-connected.  The examiner noted the Veteran's complaints that numerous marches while on active duty while wearing boots had caused bilateral foot pain.  Pes planus for each foot was also diagnosed, for which the Veteran is now service-connected.  The examiner noted the Veteran's complaints of bilateral leg pain, and noted a normal right lower leg but the left lower leg had a bone "island" to the head of the fibular bone.  The examiner opined that the right knee and left fibular condition was not caused by military service, but provided no further rationale.

The Veteran received a VA joints examination for her bilateral leg and ankle claims in November 2009.  The Veteran had complained of progressively worsening knee pain that started in service.  An x-ray taken as part of this examination showed in the left knee osteophytic spurring of the patella and mild joint space narrowing of the medial compartment with genu valgum.  The right knee x-ray was deemed normal.  In an opinion regarding the claimed bilateral ankle condition, the examiner stated it was less likely as not caused by or the result of her left knee patellofemoral syndrome experienced during the military.  The rationale was that no current pathology was found to account for her complaint of bilateral ankle pain.  The examiner mentioned that her separation examination was normal for the right and left lower extremities, and that no complaints of an ankle problem for either leg were mentioned.  The examiner also offered an opinion as to service connection for the right knee, to include as secondary to the left knee, stating the right knee was not caused by or aggravated by the left knee patellofemoral syndrome.

The Veteran provided a lay statement in January 2010 that her bilateral ankle pain and bilateral leg pain were negatively impacted by fifteen years of running, carrying packs on her back, forced marches, wearing ill-fitting military boots, and standing in formation in hot and cold weather for untold periods of time.

The Veteran received a VA examination for the bilateral ankle disability in November 2015.  The examiner diagnosed a left ankle strain, but noted the right ankle received no diagnosis because there was no pathology to render a diagnosis.  X-rays of each ankle were negative for any evidence of fracture or other significant bone, joint, or soft tissue abnormality.  For the left ankle, this examiner opined the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that while the left ankle was tender and painful, there was no edema or deformities.  The examiner noted there was no evidence of left ankle injuries while in service.  For the right ankle, the examiner also opined that the claimed right ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness, in that there was no diagnosis of a current disability.

Additionally in November 2015, the Veteran received a VA examination for her bilateral leg disability.  The examiner diagnosed a right knee strain to include arthritis of that knee, for which the Veteran is already service-connected.  For the claimed left leg pain condition, the examiner did not make a diagnosis because there was no pathology to render a diagnosis.  Similarly for the claimed right leg pain condition, the examiner did not make a diagnosis because there was no pathology to render a diagnosis.  The examiner opined for each leg condition, each right and left, was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event, or illness.  The examiner's rationale was that neither leg had pathology to render a diagnosis beyond the knee and feet disabilities already diagnosed and service-connected.

The Veteran received a VA examination for her bilateral leg disability in January 2017.  The examiner diagnosed patellofemoral pain syndrome for both the right leg and the left leg.  The examiner also noted the presence of degenerative arthritis in the left leg, with an original diagnosis date of 2009.  The examiner made reference to a gradual onset and progressive worsening of her bilateral knee pain that started during her military service.  The Veteran noted during the examination that she is now experiencing sharp and aching bilateral knee pain, but does not recall any treatments, medications, or surgery for her condition.  The Veteran reported she did not have flare-ups of the pain in her knee or her lower leg.  

This examiner rendered an opinion for the bilateral leg condition, stating that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness, to include the in-service cerebral vascular incident.  The rationale was that the service treatment record is silent for leg-specific conditions, and that any residuals from the cerebral vascular accident at the time could not have been disabling and would not have resulted in a bilateral condition given that any initial hemiparesis was unilateral.  The examiner also remarked that the claimed bilateral leg condition was less likely than not incurred in or caused by the in-service injury from cold exposure during training in Wisconsin and Norway under winter conditions, because the physical examination and history was not consistent with what would be expected from cold exposure resulting in frostbite and would not be consistent with the claimed bilateral leg disability.  Cold injury would result in local tissue trauma, most likely of the toes and feet, per the examiner. It is extremely unlikely that it would be isolated to the ankles or affect both legs globally.

Additionally, the examiner opined on the possibilities of secondary service connection for the bilateral leg condition, writing that the claimed leg condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's claimed and service-connected conditions of hypothyroidism, status post partial thyroidectomy, and or service-connected knee and back disabilities.  The examiner's rationale was that there is no pathophysiological mechanism by which partial thyroidectomy would result in a bilateral leg disability.  The examiner also wrote that the bilateral leg disability is likely synonymous with the service-connected knee disabilities.  Regarding the possibility of aggravation by a service-connected disability, the examiner stated that no baseline for aggravation could be determined, because the medical evidence was not sufficient to support a baseline level of severity.  The examiner stated that the Veteran's claimed bilateral leg condition was less likely than not aggravated beyond its natural progression by a service-connected condition.  The rationale was that there was no direct pathophysiological mechanism by which the claimed conditions would be aggravated beyond its natural progression by service-connected conditions.

The Veteran bilateral ankles were also examined in the same January 2017 examination.  The examiner diagnosed a bilateral ankle strain for each ankle.  The examiner noted the Veteran has been experiencing gradual onset progressively worsening bilateral ankle pain over several years that started during her military service. The condition has steadily worsened over the years. She does not recall having any treatments, medications, or surgery for the condition. Right ankle x-ray from 2009 was normal.  The Veteran reported flare-ups of intense pain, and pain with prolonged walking.

This examiner rendered an opinion for the bilateral ankle condition, opining that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness, to include the in-service cerebral vascular incident.  The rationale was that the service treatment record is silent for ankle-specific conditions, and that any residuals from the cerebral vascular accident at the time could not have been disabling and would not have resulted in a bilateral condition given that any initial hemiparesis was unilateral.  The examiner also remarked that the claimed bilateral ankle condition was less likely than not incurred in or caused by the in-service injury from cold exposure during training in Wisconsin and Norway under winter conditions, because the physical examination and history was not consistent with what would be expected from cold exposure resulting in frostbite and would not be consistent with the claimed bilateral ankle disability.  Cold injury would result in local tissue trauma, most likely of the toes and feet. It is extremely unlikely that it would be isolated to the ankles or affect both legs globally.

Additionally, the examiner opined on the possibilities of secondary service connection for the bilateral ankle condition, writing that the claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected conditions.  Rationale: There is no pathophysiological mechanism by which partial thyroidectomy would result in a bilateral ankle disability.  The examiner continued, saying there is no pathophysiological mechanism by which the service-connected knee or back disabilities would result in the observed problem with the ankles.  Regarding the possibility of aggravation by a service-connected disability, the examiner noted he could not determine a baseline level of severity of the bilateral ankle condition based on the medical evidence available, because the medical evidence of the claimed ankle condition was not sufficient to support a baseline level of severity.  The examiner stated that the Veteran's claimed bilateral ankle condition was less likely than not aggravated beyond its natural progression by a service-connected condition.  The rationale was that there was no direct pathophysiological mechanism by which the claimed conditions would be aggravated beyond its natural progression by service-connected conditions.

The Board finds the VA examinations and opinions and other VA physician treatment notes to be probative, because the examiners were thorough and examined the Veteran's claims file in detail.  The September 2001, August and November 2009, November 2015, and January 2017 VA examinations and opinions were sound and thorough, and had sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).  The Board does note that the opinions of the 2009 and 2015 examiners were limited only to direct service connection; the question of whether the claimed disorders are proximately caused by or aggravated by service-connected disability was not considered in those earlier opinions.  However, the January 2017 opinion discussed both direct and secondary service connection, to include the possibility of the service-connected disabilities of the cerebral vascular residuals, the cold weather service, the thyroid disabilities, and the multiple service-connected disabilities of the left and right knees, and both feet.  

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for either the bilateral leg condition or the bilateral ankle condition.  The January 2017 VA examination finds diagnoses of patellofemoral leg syndrome in each leg and the Board notes there are service-connected disabilities for each knee already.  Documentation in the service records suggests the possibility of a left hemiparesis as a result of the April 1998 cerebral vascular accident residuals, which are already service-connected.  The 2017 opinion was negative for possible causation for the cold weather service described by the Veteran.  There are no positive opinions for direct service connection for the bilateral leg condition or the bilateral ankle condition beyond the already service-connected disabilities previously discussed.  

The Board notes the Veteran's consistent complaints of pain with the bilateral legs and bilateral ankles over the period of the claim.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted, though pain may be the basis for further development of a claim. Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  Here, the previously mentioned VA examinations have led to diagnoses of and service connection for patellofemoral syndrome of the left knee, effective from March 1, 2001; right knee arthritis, effective from December 4, 2008; bilateral calcaneal spurs with degenerative changes, effective from March 1, 2001; and bilateral pes planus (originally claimed as posterior tibial tendon dysfunction), also effective from March 1, 2001.  The Veteran is also service connected for degenerative joint disease of the lumbar spine, effective from December 4, 2008.  Additionally, as previously mentioned, the Veteran is already service-connected for residuals of the cerebral vascular accident that occurred in April 1998, along with her thyroid disabilities.  The Board notes these disabilities can involve symptoms that may be manifested as descriptions of pain for either or both the legs and ankles, but which are also already accounted for in the rating system for the particular service-connected disability.

Generally, lay evidence is probative with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence on its own can be sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. Id.  A layperson cannot provide evidence as to more complex medical questions and, specifically, cannot provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever). See 38 C.F.R. § 3.159(a)(2).
	
To the extent that the Veteran can observe symptoms such as pain in the legs and or ankles, she is competent to comment on and endorse these symptoms.  However, the determination of the etiology of pain in the legs and/or ankles is a complex medical determination beyond her competence.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Accordingly, her assertions to that effect are of no probative value.

Because the Veteran has no in-service or related disease or injury that occurred in service or within one year after leaving active service that is not already accounted for in her other service-connected disabilities, the Veteran fails the second prong of the test for entitlement to direct service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  For the bilateral leg condition, no diagnosis is shown other than the already service-connected knee conditions.  For the bilateral ankle condition, no diagnosis is shown other the service-connected feet disabilities.

Further, the Board has considered the Veteran's contentions that her bilateral leg and bilateral ankle conditions arose from her service-connected disabilities.  However, there is no pathophysiological mechanism by which partial thyroidectomy would result in a bilateral leg or bilateral ankle disability. The claimed bilateral leg disability is likely synonymous with the service-connected knee disability, and the bilateral ankle disability is likely synonymous with the service-connected feet disabilities, per the January 2017 VA examiner. There is no direct pathophysiological mechanism by which the claimed conditions would be aggravated beyond its natural progression by the service-connected conditions.  The evidence of record does not show a bilateral leg condition and/or a bilateral ankle condition is related to active military service, to include cold exposure and cerebrovascular accident or caused or aggravated by a service connected disability.

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the Veteran's claimed bilateral leg condition and bilateral ankle condition was not caused or aggravated by the Veteran's service-connected disabilities.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a bilateral leg condition or a bilateral ankle condition on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


